      Case 4:19-cv-00113-CDL-MSH Document 26 Filed 10/26/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

ROBERT RALPH DIPIETRO,      :
                            :
         Plaintiff,         :
     v.                     :            Case No. 4:19-CV-113-CDL-MSH
                            :
NINA COOPER, et al.,        :
                            :
         Defendants.        :
___________________________ :

                                 O R D E R

      Plaintiff, an inmate currently confined at Rutledge State

Prison (“RSP”) in Columbus, Georgia, filed a motion to appoint

counsel (ECF No. 25).           Plaintiff requests that the Court

appoint him counsel to depose Defendants and other witnesses.

Mot. to Appoint Counsel 1, ECF No. 25.              He states that “[a]s

a [sic] inmate in prison[,] [he] should not be force [sic] to

question those in charge of his custody[.]”                Id.   There is

“no   absolute     constitutional     right    to   the   appointment      of

counsel” in a section 1983 lawsuit.              Poole v. Lambert, 819

F.2d 1025, 1028 (11th Cir. 1987) (per curiam).                     Indeed,

“appointment of counsel in a civil case . . . is a privilege

that is justified only by exceptional circumstances.”                     Wahl

v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985).              In deciding

whether counsel should be appointed, the Court considers,
      Case 4:19-cv-00113-CDL-MSH Document 26 Filed 10/26/20 Page 2 of 5




inter    alia,    the    merits    of       Plaintiff’s       claims    and    the

complexity of the issues presented.                 Holt v. Ford, 862 F.2d

850, 853 (11th Cir. 1989) (en banc).

      Here, Plaintiff filed a complaint under section 1983

following the format and style of the Court’s standard form

on July 16, 2019.        See generally Compl., ECF No. 1.              Plaintiff

has demonstrated his ability to present his claims to the

Court for review.          The facts and legal issues involved in

Plaintiff’s claims are fairly straightforward, and the Court

has not imposed any procedural requirements which would limit

Plaintiff’s ability to present his case.                 See Kilgo v. Ricks,

983     F.2d   189,     193-94   (11th       Cir.    1993).       Accordingly,

Plaintiff’s request for appointed counsel is DENIED.                           If,

however, it becomes apparent at some point later in these

proceedings      that    counsel   should      be    appointed,        after   due

consideration of the complexity of the issues raised or their

novelty, the Court will entertain a renewed motion.

      Plaintiff also requests, in the alternative, that the

Court order RSP to provide him internet access to conduct

research.      Mot. to Appoint Counsel 1.                It appears he seeks

preliminary      injunctive       relief.           To   obtain   preliminary

injunctive relief, Plaintiff must establish the following:

                                        2
    Case 4:19-cv-00113-CDL-MSH Document 26 Filed 10/26/20 Page 3 of 5




    (1) a substantial likelihood of success on the
    merits; (2) a substantial threat of irreparable
    injury if the injunction were not granted; (3) that
    the threatened injury to the plaintiff[] outweighs
    the harm an injunction may cause the defendant; and
    (4) that granting the injunction would not disserve
    the public interest.

Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d

982, 985 (11th Cir. 1995) (internal quotations and citation

omitted).      “[A] preliminary injunction is an extraordinary

and drastic remedy not to be granted unless the movant clearly

established the burden of persuasion as to all four elements.”

Horton v. City of St. Augustine, Fla., 272 F.3d 1318, 1326

(11th   Cir.    2001)   (internal   quotations,      alterations,       and

citations omitted).

    Plaintiff does not address these elements in his motion,

and he fails to show he is entitled to his requested relief.

First, at this stage, Plaintiff has not shown that he is

likely to succeed on the merits of his claims.                   Second,

Plaintiff fails to show that he will suffer an irreparable

harm or that any harm is imminent and substantial.                       An

irreparable harm “must be neither remote nor speculative, but

actual and imminent.”      Siegel v. LePore, 234 F.3d 1163, 1176

(11th   Cir.   2000)    (per   curiam)   (internal    quotation    marks

omitted).      Here, Plaintiff requests that RSP provide him

                                    3
    Case 4:19-cv-00113-CDL-MSH Document 26 Filed 10/26/20 Page 4 of 5




internet access to conduct research, but it is unclear what

research he intends to conduct.             Mot. to Appoint Counsel 1.

And nothing in his motion suggests that there are shortcomings

in RSP’s law library or other legal assistance facilities

that hindered his efforts to pursue a legal claim.                    Thus,

Plaintiff fails to show an actual and imminent harm.

    Additionally, an order for RSP to provide                     Plaintiff

internet access—and presumably a computer or other device

equipped with internet—would directly contradict the long-

standing principle that prison administrators should be given

“wide-ranging deference in the adoption and execution of

policies and practices that in their judgment are needed to

preserve    internal      order   and    discipline    and   to   maintain

institutional security.”          Bell v. Wolfish, 441 U.S. 520, 547

(1979).     Importantly, Plaintiff does not allege that he is

unable to conduct any legal research.            He fails to show that

he will suffer an irreparable injury absent an order for RSP

to provide him unlimited internet access.                See, e.g., All

Care Nursing Serv., Inc. v. Bethesda Mem’l Hosp., Inc., 887

F.2d 1535, 1537 (11th Cir. 1989) (“A preliminary injunction

is an extraordinary and drastic remedy not to be granted

unless     the   movant    clearly       establishes   the   ‘burden    of

                                     4
    Case 4:19-cv-00113-CDL-MSH Document 26 Filed 10/26/20 Page 5 of 5




persuasion’    as   to   the    four       requisites.”).   Plaintiff’s

request for injunctive relief is DENIED.

    SO ORDERED, this 26th day of October, 2020.


                                 _S/Clay D. Land
                               UNITED STATES DISTRICT JUDGE




                                       5
